DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 9/28/2022 have been fully considered but they are not persuasive.  Applicant argues that the Shannon reference fails to disclose that the first lever member and second lever member have a substantially straight shape between a flexion portion and a contacting portion.  The Examiner must give the claims their broadest reasonable interpretation.  When looking at Shannon from a perspective of Figures 2-4, the Examiner agrees that the lever members are bent between the flexion portions (thinner regions 3) and contacting portions (article-engaging teeth 6 at the ends).  Conversely, the lever members extend substantially straight along an axis (see phantom line below) their entire length from the coupling member (2) to the contacting portions (6) when viewing them from a top surface or bottom surface (Figure 1).  Since the claim does not define a particular direction in which the levers are substantially straight, the Shannon reference is considered to meet this requirement and the rejection has been maintained.  

    PNG
    media_image1.png
    249
    382
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-11, 13, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 3,653,389 (Shannon).
Shannon discloses a tweezers device having a first lever member (1) and a second lever member (1) that are joined by a coupling member (2).  Each lever member (1) has a flexion portion (3) thinner profile than the remainder of the pivot members relative to the plane in which the pivot members rotate relative to one another (plane of the paper in Figures 2-4) (see column 2, lines 39-44).  Each lever member (1) has a contacting portion (article-engaging teeth 6) at the ends opposite the coupling member (2) (col 2, lines 45-52).  The coupling member (2) positions the first and second contacting portions (6) relative to one another at a first distance in an open configuration of Figures 1 and 2.   When looking at Shannon from a perspective of Figure 1, the lever members are straight along their entire length from the coupling member (2) to the contacting portions (6) (see marked up drawing below showing an axis along which the lever members extend in a substantially straight direction).  

    PNG
    media_image1.png
    249
    382
    media_image1.png
    Greyscale

The lever members have gripping portions (7) with a knurled surface (ribs 11) configured for receiving forces from an operator’s hand (column 2, lines 66-72), in which first applied forces result in the translation of the lever members (1) to a first closing state illustrated in Figure 3.   A second distance between the contacting portions (6) in this first closing state (Fig. 3) is less than a first distance at which the contacting portions (6) are spaced from one another in the open state of Figures 1 and 2.  The first applied forces from the operator are translated to the contacting portions (6) in this first closing state.
The lever members (1) are further configured to receive second applied forces at the gripping region (11) that results in a second closing state illustrated in Figure 4, wherein portions adjacent to the contacting portion (6) are brought into engagement (see region where the tab 8 engages with slot 10).  The second applied forces from the operator are translated to the contacting portions (6) and portions adjacent thereto (at location 8 and 10) in this second closing state (see col 2, lines 55-65, wherein Shannon discloses bowing of the lever arms and pressure applied to all of the teeth 6).  
Claim 3 merely recites an intended use of the device, which is not given patentable weight.  The prior art is not required to show the contacting portions engaging an object.  Nonetheless, Shannon discloses the device is configured to grip an object (column 1, lines 9-15).
In regards to claim 4:  the lever members of Shannon include a “first surface portion” (location of the ribs 11) wherein the applied forces are applied by the operator (column 2, lines 66-72).  The phrase “…configured to receive at least one of the first or the second applied forces that are applied in a direction orthogonal into the first portion to effect the first or the second closing state, or both” is a functional recitation that is not given full patentable weight.  The prior art is not required to explicitly show the direction of an applied force. The capability of the prior art instrument to perform the recited function meets the claim requirements.  It is understood that an operator’s hand applies forces inwardly (into the surface 11) to achieve closure of the lever arms. 
Regarding claims 5-7: The recitation “…may be further configured to receive a at least one of the first applied and the second applied forces to provide a lift force in a direction parallel to a longitudinal plane and the first surface portion…” is functional language not given full patentable weight, in that the prior art is not required to explicitly show the directions of the closing force being applied to the device.  Further the term “may be” implies this limitation is not necessarily required.  The capability of the prior art instrument to perform the recited function meets the claim requirements.  Shannon discloses protrusions (ribs 11) that provide the lever members with the capability of providing a lift force to a gripped object in a direction parallel to a longitudinal plane (horizontal direction of Figures 2-4).  This is similar to the configuration described by Applicant, wherein a lift force (554a) having a force direction (553a) is applied to a protrusion on the lever arm (see Figure 5A and [0046] of Applicant’s specification).
Regarding claim 8: each of the “flexion portions” (3) comprises a pivot axis.
Regarding claim 9, each lever member extends straight along a longitudinal axis from the pivot portions (3) to the contacting portions (6) (see Figure 1).  
Regarding claim 10: the “flexion portions” (3) have a smaller dimension than the remainder of the lever arms, wherein the thinner regions have less resistance to elastic deformation.
In regards to claim 11: the force application portions (regions having protrusions 11 for gripping) have a first width as viewed from the perspective of Figures 2-4 that greater than a second width of the flexion portions (3).
In regards to claim 13, the lever members (1) comprise an “effective portion” between the flexion portions (3) and the contacting portions (6).  
Regarding claim 15:  the “force application portions” (segment comprising protrusions 11) extend to either side of a bisecting plane (see marked up drawing below).  

    PNG
    media_image2.png
    552
    729
    media_image2.png
    Greyscale

In regards to claim 16: the device omits a pivot assembly. 
Regarding claims 17 and 18, the claim does not necessarily require an additional coupling member.  The coupling member (2) can simply be given the term “outer coupling member” or “inner coupling member.”  Alternatively, a segment of the coupling member (2) can be called an inner coupling member while another segment is called an outer coupling member. The Examiner recommends further limiting the claim with language such as “the device further comprising…” 
Regarding claim 19: the axis of rotation of the lever members (including the contacting portions at their distal ends (6) is located on the coupling member. 
In regards to claim 20: the regions over which the protrusions (11) extend meets the requirement of “force application portion.”  The teeth (6) are arranged in a direction along the longitudinal direction of the device.  Since the entire device is monolithically formed, the teeth (6) are formed “in” at least a portion of the lever arms.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Shannon in view of US Patent No. 4,761,028 (Dulebohn).  
Shannon discloses the device is monolithically formed but fails to disclose a metallic material.  Dulebohn teaches that another suitable material for forming a unitary tweezers device is stainless steel (column 1, lines 35-40, column 2, lines 55-60).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the Shannon device from stainless steel, as taught by Dulebohn, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shannon in view of US Patent D532,932 (Shih).
The lever members of Shannon fail to comprise an aperture.  Shih discloses another hand-held tweezers instrument comprising two lever arms attached with a coupler.  Shih teaches by illustration that it was known in the art to configure lever arms of a tweezers instrument to comprise apertures.   One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify the lever members of the Shannon device to include an aperture, as taught by Shih, as the modification merely involves a combination of known tweezers devices according to known methods that obtains a predictable result.  It would have been further obvious to place the aperture in a location corresponding with the flexion portion and/or the effective portion, as Shih teaches the aperture extending over a majority of the length of the lever members. 
Further regarding claim 14, the portion of the lever arm defining a side of the aperture taught by Shih meets the requirement of a “stabilization member.”  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WEBB ALEMAN whose telephone number is (571)272-5749. The examiner can normally be reached M-Thurs 8am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SARAH W ALEMAN/Primary Examiner, Art Unit 3771